462 P.2d 693 (1969)
STATE of Oregon, Respondent,
v.
Robert Burdett AUGUSTINE, Jr., Appellant.
Court of Appeals of Oregon, In Banc.
Argued and Submitted October 29, 1969.
Decided December 24, 1969.
*694 Gary K. Jensen, Eugene, argued the cause for appellant. With him on the brief were Dwyer & Jensen, Eugene.
Stephen A. Hutchinson, Deputy Dist. Atty., Eugene, argued the cause for respondent. With him on the brief was John B. Leahy, Dist. Atty., Eugene.
Argued and Submitted at Eugene October 29, 1969.
PER CURIAM.
This appeal is from a conviction of the crime of receiving, concealing, and attempting to conceal, stolen property in violation of ORS 165.045.
Defendant makes four assignments of error:
(1) The court erred in admitting the stolen property into evidence on the ground that it was not properly identified;
(2) The court erred in denying his motion for judgment of acquittal made at the close of the state's case;
(3) The court erred in failing to sustain his motion for a directed verdict made at the close of the case;
(4) The court erred in denying his motion to strike portions of the indictment on the ground that there was no evidence of concealment or attempt to conceal.
With reference to assignment 1, the stolen transmission was sufficiently identified by special markings thereon. With reference to the other three assignments, there was evidence which justified the court in denying the motions for acquittal, directed verdict, and motion to strike. The assignments are without merit.
Affirmed.